DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 9/2/2022.
In this amendment, Applicant has amended claim 6 and cancelled claim 9.
Claims 6 and 8 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	Examiner recommends that Applicant consider the subject matter contained in [0032]-[0035] of the specification.  These paragraphs indicate that the presence or absence of a MAC-ID in the PDU header is used to determine whether the MAC PDU belongs to the MeNB or SeNB MAC instance.  Further consideration of the references would be required, but at this time, it appears that adding such subject matter may move prosecution forward.  

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 4-9, filed 9/2/2022, with respect to the rejection of claims under 35 U.S.C. 103 but they are not persuasive.
On page 5, Applicant notes three limitations from claim 6 and labels them (i)-(iii).  Applicant’s arguments are then divided into two parts.  The first of these parts addresses the limitations labeled (i) and (ii).  Specifically, Applicant continues a previous argument regarding the scope of the claim term “MAC-ID”.  Applicant has submitted a declaration by an individual (Youhei Ohno) employed by the Applicant (NTT Docomo, Inc.).  This declaration repeats many of the same arguments from previous responses by the Applicant.  In particular, Applicant and Youhei Ohno assert that the claim term “MAC-ID” should be given a very narrow claim construction of a 16-bit identifier as described in one very particular version of a MAC standard.  Examiner respectfully disagrees.  Applicant’s specification does not define this term in this manner.  In fact, as noted previously, Applicant’s definition of MAC-ID in the specification (“predetermined identification information” in [0067]) is significantly broader than this narrow 16-bit characterization.  Neither the Applicant nor Youhei Ohno disclose provide any evidence from the specification or original disclosure to contradict this.  Examiner is not convinced by these arguments that the claim term should be given this narrow definition that was never suggested in the specification.
The second of the two parts of Applicant’s arguments addresses the limitation labeled (iii) and starts on page 6.  Applicant argues that Pelletier (and Park and 3GPP) are silent regarding the limitation that the mobile station confirms receipt of the MAC-ID by sending an RRC layer confirmation signal.  Examiner respectfully disagrees.  As noted by Applicant, the rejection relies upon the teaching by Pelletier of sending (at the RRC layer) a confirmation of receipt of an RRC signal from the network.  Examiner then argues that it would have been obvious (“[i]t similarly follows that…”) to further send a confirmation to the network upon receipt of the RRC signaling that provided the MAC identity information.  The rejection, while relying on identical teaching from Pelletier, has been slightly reworded to clarify this point and provide an explicit motivation for why this confirmation signal is to be sent.  Examiner maintains that this limitation is obvious in view of the combination of Pelletier, Park, and 3GPP used in the previous rejection and the rejection below.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0056243 to Pelletier et al in view of U.S. Patent Application Publication 2015/0181571 to Park et al in view of 3GPP TR 36.842 V0.2.0 “Study on Small Cell Enhancements for E-UTRA and E-UTRAN – Higher layer aspects (Release 12)” (cited in the IDS filed 2/8/2016 and herein called “3GPP”).

Regarding claim 6: Pelletier discloses a mobile station configured to perform carrier aggregation using a component carrier under a first radio base station and a component carrier under a second radio base station, the mobile station comprising: 
a MAC entity for the first radio base station (disclosed throughout; see paragraph 0009, for example; first MAC layer entity is configured to access cells associated with the first serving site; see also paragraph 0096, for example); and 
a MAC entity for the second radio base station that is independent from the MAC entity for the first radio base station (disclosed throughout; see paragraph 0009, for example; the second MAC layer entity is configured to access cells associated with the second serving site and is thus reasonably interpreted as independent of the first MAC layer entity; see also paragraph 0096, for example), 
wherein the MAC entity for the first radio base station and the MAC entity for the second radio base station are configured to determine whether or not a MAC-PDU is addressed to a logical channel managed by the MAC entity itself for the first radio base station or the MAC entity itself for the second radio base station based on a MAC-ID received via a physical layer function (Pelletier discloses throughout that the WTRU (mobile station) determines whether a particular MAC instance handles a given PDU based on the associated logical channel; see paragraph 0161, for example, which indicates that “[w]hen a segregated UL transmission scheme is utilized, a given radio bearer may be mapped to a given logical channel that is associated with one of the MAC instances”; see also paragraph 0009, for example, which indicates that “[t]he WTRU may be configured to data associated with at least one logical channel using either of the first MAC instance or the second MAC instance”; further, as indicated in paragraphs 0111 and 0112, the data transmitted on the paths to each of the MeNB and the SeNB are associated with different logical channels (LCHs); further, see paragraph 0165, which indicates that the downlink transmissions may be mapped to a logical channel associated with a particular MAC instance; as indicated in paragraph 0170, the logical channel is mapped to a particular MAC instance (and serving site); because a given logical channel identifies the MAC instance that processes data transmitted on that logical channel, the logical channel is reasonably interpreted as a MAC identifier (or MAC-ID); further, as is known in the art, Pelletier discloses that downlink data is received via a physical layer function and then passed to the higher layers such as the MAC (see the PHY layer in Figures 3-22, for example, which illustrate the various layers in the protocol stack used by Pelletier; the physical layer (PHY) is located under the MAC layer and packets exchanged between nodes are sent on the PHY layer and then passed up the “stack” to the MAC layer; clearly any MAC-PDU transmitted from a base station to a terminal is “received via a physical layer function”; see also paragraphs 0095-0096, which disclose that the WTRU receives data “at the physical layer” before being mapped to a particular MAC layer instance)), 
wherein in the determination, the MAC-ID is notified by either the first radio base station or the second radio base station using an RRC layer signal (Pelletier discloses that the WTRU may receive RRC signaling (including “a MAC instance identity” or MAC-ID information) to configure a mapping between serving sites and logical channels (see paragraphs 0169 and 0170, for example); further, Pelletier discloses throughout that the RRC signaling may be transmitted from a base station (see paragraphs 0144, 0147, 0274, and 0321, for example); see also paragraph 0170, for example, which indicates that “the RRC signaling used to configure the logical channel for use by the WTRU may include an indication of a logical channel identity and a serving site identity (e.g., and/or a MAC instance identity) so that the WTRU knows which serving site should be used for the logical channel”; thus, the MAC-ID (including at least the logical channel identifier) used in the determination of whether a given MAC-PDU is to be processed by a particular MAC instance is notified by either the first or second radio base station using RRC).
Pelletier further renders the limitation wherein the mobile station confirms receipt of the MAC-ID by sending an RRC layer confirmation signal obvious.  In particular, Pelletier discloses the use of the RRC connection reconfiguration message as one means for RRC communication between the base stations and the WTRU/mobile station.  Further, in [0117], Pelletier discloses that “[t]he WTRU may perform the reconfiguration and transmit a RRC connection reconfiguration complete response message”.  The RRC connection reconfiguration complete response message is an RRC layer confirmation signal which confirms receipt of the RRC connection reconfiguration message and thus receipt of the contents of that message.  It would have been obvious to one of ordinary skill in the art at the time of the invention to respond to and confirm receipt to the RRC communication used to transmit the MAC identity information by sending an RRC layer confirmation signal.  The rationale for doing so would have been to ensure that the MAC identity information is reliably transmitted to the mobile station.  
Pelletier is silent regarding the use of a MAC-ID (such as a logical channel identifier) included in a header of the MAC-PDU to communicate the logical channel associated with a particular PDU.  However, this is known in the art.  First, as noted above, Pelletier discloses mapping the data from the eNBs to the appropriate MAC instance based on the logical channel associated with the data.  Pelletier does not explicitly mention that identification information of this logical channel is carried in a MAC header.  However, Park discloses the use of the LCID in the MAC-PDU header in paragraph 0211, for example.  As indicated in Park, the LCID is included in the MAC-PDU header and indicates the logical channel associated with a given MAC-SDU.  Further, Park also discloses that MAC-PDUs are transmitted through the physical layer (PHY) in Figures 3-4 and paragraphs 0053-0055, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Pelletier to utilize the LCID in the MAC-PDU header to indicate the MAC instance corresponding to a given MAC-PDU.  The rationale for doing so would have been to utilize existing header structures and thus to minimize the changes to the standard required to support multiple MAC instances.  
Pelletier, modified, is silent regarding the limitation wherein a RLC layer function of the first base station is connected to a RLC layer function of the second base station via an Xn interface.  However, this is known in the art.  Consider “alternative 2D” in section 8.1.1.5 on p. 24 of 3GPP.  This alternative clearly illustrates the RLC layer function of the first base station (MeNB) connected to the RLC layer function of the second base station (SeNB) via an Xn interface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier to utilize alternative 2D of the 3GPP reference.  The rationale for doing so would have been to provide some of the benefits listed in section 8.1.1.5, such as hiding SeNB mobility to the CN, no data forwarding between SeNBs required at SeNB change, and little or no impacts to the PDCP layer.  

Regarding claim 8: Pelletier, modified, discloses the limitations that the MAC entity for the first radio base station and the MAC entity for the second radio base station manage one or more logical channels (Pelletier discloses throughout that the WTRU (mobile station) determines whether a particular MAC instance handles a given PDU based on the associated logical channel; see paragraph 0161, for example, which indicates that “[w]hen a segregated UL transmission scheme is utilized, a given radio bearer may be mapped to a given logical channel that is associated with one of the MAC instances”; see also paragraph 0009, for example, which indicates that “[t]he WTRU may be configured to data associated with at least one logical channel using either the first MAC instance of the second MAC instance”; further, as indicated in paragraphs 0111 and 0112, the data transmitted on the paths to each of the MeNB and the SeNB are associated with different logical channels (LCHs); further, see paragraph 0165, which indicates that the downlink transmissions may be mapped to a logical channel associated with a particular MAC instance; as indicated in paragraph 0170, the logical channel is mapped to a particular MAC instance (and serving site) by using at least a MAC instance identity (i.e. a MAC-ID); further, as is known in the art, Pelletier discloses that downlink data is received via a physical layer function and then passed to the higher layers such as the MAC (see the PHY layer in Figures 3-22, for example, which illustrate the various layers in the protocol stack used by Pelletier; the physical layer (PHY) is located under the MAC layer and packets exchanged between nodes are sent on the PHY layer and then passed up the “stack” to the MAC layer; further, the data transmitted via a particular logical channel is processed by a corresponding MAC instance; this processing involves handling or controlling (and thus influencing) the MAC PDUs of the logical connection received by a terminal, for example; the MAC entity performs the MAC-layer processing for the MAC PDUs, such as segmentation/reassembly as described in paragraphs 0184-0185, for example; this processing performed on the MAC PDUs of a logical connection is reasonably interpreted as handling, controlling, and influencing (and thus managing) the logical connection).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 9, 2022